- department of the treasury internal_revenue_service washington d c uniform issue list feb tepzra ty tax_exempt_and_government_entities_division legend taxpayer p institution x iram cdn amount a amount b date d dear this is in response to your request dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer p age represents that he received a distribution from ira m totaling amount a of which he intended to roll over amount b investment taxpayer p asserts that his failure to accomplish a rollover of amount b within the 60-day period prescribed by sec_408 was due to taxpayer p's mental condition which impaired his ability to make financial decisions during the 60-day period and which led to miscommunication or misunderstanding with institution x resulting in amount b being placed into a non-ira account into another ira page specifically taxpayer p represents that during the fall of he was severely and life-threateningly ill and was taking several medications taxpayer p asserts that the combination of his condition and his medications diminished his mental capacity at the time taxpayer p further represents that on date d he received a distribution of amount a from ira m at institution x with the intention of rolling amount b ira investment that would yield a higher return with institution x taxpayer p asserts that due to miscommunication with the personnel of institution x as a result of taxpayer p’s diminished mental capacity amount b was deposited in error into cd n a non-ira certificate of deposit in addition taxpayer p asserts that he did not understand that the transaction on date d did not constitute a valid rollover and he was unaware of the error until seven months later when he received a notice from institution x that cd n was maturing taxpayer p represents that he did not roll over any other ira during the 1-year period ending on the date d and that amount b has not been used for any purpose into another based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount b so that taxpayer p can complete the intended rollover sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such - page individual received any other amount described in sec_408 which was not includible in gross_income because of the application of sec_408 from an ira sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer p is consistent with his assertion that his failure to roll over the distribution within days of date d was a result of miscommunication with institution x that was caused by his diminished mental capacity which in tum was due to his severe medical_condition and the effect of his medications therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b from ira m taxpayer p is granted a period of days from the issuance of this ruling letter to contribute amount b less amounts described below into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount b into an ira will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 _ of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with the service a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact esq id - yat - please address all correspondence to se t ‘ep ra t4 sincerely yours fm donzell h littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose notice
